DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 02/23/2021. Claims 21, 27-28, 34-35, and 40 have been amended. Claims 24-25, 31-32, and 38-39 have been cancelled. No new claims have been added. Accordingly, claims 21-23, 26-30, 33-37, and 40 are now pending.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites “a longitudinal direction” in line 10. The examiner recommends changing it to “the longitudinal direction”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Claim 21 recites “when when” lines 16-17.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities: Claim 35 recites “the tailgating distance to a first warning distance” in line 9. This appears to be a typographical error and said limitation should have been deleted or crossed out. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 34, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 27, 34, and 40, the claims recite “updating the lead distance based on the follower speed and the tailgating distance”; said limitation is not supported in the specification. The specification describes “lead distance” in claims 26, and 33. Said “lead distance” is calculated. The specification doesn’t recite that said “lead distance” is updated. Furthermore, the specification doesn’t recite how said “lead distance” is updated based on the follower speed and the tailgating distance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 27, 34, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 27, 34, and 40 recite the limitation "the lead distance".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 28-30, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al US 2013/0057397 A1 (hence Cutler) in view of Amato et al US 2012/0166057 A1 (hence Amato) and Cresse US 2006/0028328 A1 (hence Cresse).
In re claims 21, 28, and 35, Cutler discloses a vehicle safety system and method that may be used to detect a potential tailgating event involving another vehicle and to send a corresponding warning to the driver (abstract) and teaches the following:
a processor (Fig.1, #40, and Paragraph 0009) that is configured to: access a host location and a host speed of the host vehicle (Paragraphs 0011 and 0021); detect a follower location and a follower speed of a following vehicle behind the host vehicle on the path (Paragraphs 0012 and 0021); calculate a tailgating distance between the host vehicle and the following vehicle (Paragraphs 0012 and 0021); identify the following vehicle as a tailgating vehicle (Paragraphs 0021, and 0026-0028); and initiate a tailgating protocol of the host vehicle (Paragraph 0008, Fig.2, #140-#160, and Paragraphs 0029-0032)
However, Cutler discloses the warning distance to be a dynamic threshold (Paragraph 0026) and initiating a tailgating protocol based on distance (Paragraph 0027) but doesn’t explicitly teach the following:
identify a first warning distance extending from the rear of the host vehicle in a longitudinal direction and a second warning distance extending from the rear of the host vehicle in the longitudinal direction, wherein the second warning distance is greater than the first warning distance; compare the tailgating distance to the first warning distance and the second warning distance; determine the tailgating distance is greater than the first warning distance and less than or equal to the second warning distance; identify the following vehicle as a tailgating vehicle when the follower speed is greater than the host vehicle
based on a differential speed between the host speed and the follower speed
Nevertheless, Amato discloses an anti-tailgating vehicle control system (Abstract) and teaches the following:
identify a first warning distance extending from the rear of the host vehicle in a longitudinal direction and a second warning distance extending from the rear of the host vehicle in the longitudinal direction, wherein the second warning distance is greater than the first warning distance (Fig.2, Zone 36 and 46, and Paragraph 0016); compare the tailgating distance to the first warning distance and the second warning distance (Fig.3); determine the tailgating distance is greater than the first warning distance and less than or equal to the second warning distance; identify the following vehicle as a tailgating vehicle when the follower speed is greater than the host vehicle (Paragraph 0002 Adaptive control with braking (ACB) cruise” and “Paragraph 0016, “the throttle override zone range 36 relative to the forward vehicle” i.e. the tailgating vehicle is in adaptive cruise control mode and throttle override will decrease the separation distance, therefore the tailgating vehicle will be approaching the following vehicle, i.e. will be going faster than the lead vehicle” and the following vehicle being within the second warning distance, Fig.2, Zone 36)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Cutler reference to include the different tailgating zones, as taught by Amato, in order to provide a new and improved anti-tailgating system (Amato, Paragraph 0005).
Nevertheless, Cresse discloses vehicle collision detection and warning devices and more specifically to electronic devices that detect the presence of objects and/or vehicles, determine range and speed of closure, and produce alarm indications (Abstract and Paragraph 0002) and teaches the following:
based on a differential speed between the host speed and the follower speed (Paragraphs 0028 and 0033)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Cutler reference to include a vehicle closing speed of the tailgating vehicle, as taught by Cresse in order to provide different alarm types at different levels to the driver of the host vehicle based on a closing speed of a tailgating vehicle, once said tailgating vehicle has been identified (Cresse, Paragraph 0027).
In re claims 22, 29, and 36, Cutler teaches the following:
wherein the tailgating protocol includes a visual indicator to be emitted from the host vehicle toward the tailgating vehicle (Paragraph 0029)
In re claims 23, 30, and 37, Cresse teaches the following:
wherein the visual indicator is a flashing of one or more lights of the host vehicle, and wherein frequency of the flashing of the one or more lights is based on the differential speed (Paragraphs 0027 and 0047-0052)

Claims 26-27, 33-34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler in view of Amato and Cresse as discussed above and further in view of Sivaraman US 9,272,711 B1 (hence Sivaraman).
In re claims 26 and 33, the combination of Cutler, Amato, and Cresse discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
detecting a lead vehicle ahead of the host vehicle on the path; and calculating a lead distance between the host vehicle and the lead vehicle, wherein the tailgating protocol includes increasing the host speed based on the lead distance
Nevertheless, Sivaraman discloses a congestion-based adaptive cruise control (ACC) system for a vehicle to alter the velocity of the vehicle using at least one of acceleration, deceleration and braking to position the vehicle substantially at a mid-point between the front vehicle and rear vehicle (Abstract) and teaches the following:
detecting a lead vehicle ahead of the host vehicle on the path (Fig.4A-Fig.4C); and calculating a lead distance between the host vehicle and the lead vehicle (Fig.7, #704 and Col.9, Lines 59-62), wherein the tailgating protocol includes increasing the host speed based on the lead distance (Col.5, Line 42 – Col.6, Line 7)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Cutler reference to include the feature of positioning a vehicle between other vehicles, as taught by Sivaraman, in order to distribute vehicle traffic and improve overall traffic performance and safety (Sivaraman, Col.1, Lines 6-11).
In re claims 27, 34, and 40, the combination of Cutler, Amato, and Cresse discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
updating the lead distance based on the follower speed and the tailgating distance
Nevertheless, Sivaraman discloses a congestion-based adaptive cruise control (ACC) system for a vehicle to alter the velocity of the vehicle using at least one of acceleration, deceleration and braking to position the vehicle substantially at a mid-point between the front vehicle and rear vehicle (Abstract) and teaches the following:
updating the lead distance based on the follower speed and the tailgating distance (Fig.4A-Fig.4C, Col.5, Line 42 – Col.6, Line 7, Fig.7, #704 and Col.9, Lines 59-62)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Cutler reference to include the feature of positioning a vehicle between other vehicles, as taught by Sivaraman, in order to distribute vehicle traffic and improve overall traffic performance and safety (Sivaraman, Col.1, Lines 6-11).

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to amended claim 21 that Amato does not cure the deficiency of Cutler and Cresse, and that the references, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAMI KHATIB/Primary Examiner, Art Unit 3669